Third District Court of Appeal
                               State of Florida

                          Opinion filed July 6, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2079
                      Lower Tribunal No. F18-16167
                          ________________


                     Anthonys Jomar Calderon,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An Appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Ellen Sue Venzer,
Judge.

     Anthonys Jomar Calderon, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.